Citation Nr: 9905321	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  94-35 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the right hip and pelvis, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to March 
1977.

By a decision entered on January 30, 1997, the Board of 
Veterans' Appeals (BVA or Board) denied entitlement of the 
veteran to earlier effective dates for grants of service 
connection for a chronic pain syndrome of the right leg and 
for low back pain, as well as an earlier effective date for a 
20 percent rating for residuals of a fracture of the right 
hip and pelvis.  Also, the Board denied entitlement of the 
veteran to a rating in excess of 20 percent for residuals of 
a fracture of the right hip and pelvis, while granting 10 
percent ratings for a chronic pain syndrome of the right leg 
and for low back pain.  An appeal followed, but only as to 
the claim for increase for residuals of a fracture of the 
right hip and pelvis, and by a memorandum decision in October 
1998, the United States Court of Veterans Appeals vacated 
only that portion of the Board's decision of January 1997 
that denied the veteran's claim for increase for residuals of 
a fracture of the right hip and pelvis and remanded such 
matter to the Board for readjudication.  [redacted]. 


REMAND

On remand to the Board, the attorney representing the veteran 
in this matter before the Department of Veterans Affairs (VA) 
argues that the claim at issue should be remanded to the VA 
Regional Office (RO) in Detroit, Michigan, so that the 
veteran may be afforded a physical examination involving the 
right hip and pelvis.  The attorney reasons that such action 
is needed inasmuch as the most recent VA examination was 
performed in April 1994.

The undersigned does not disagree that a remand of the issue 
on appeal is the most appropriate disposition given the facts 
of this case, noting however that the passage of time since 
the performance of the most recent VA examination in March 
1994, alone, does not compel the undertaking of additional 
development.  See VAOPGCPREC 11-95.  The issue presented in 
this case necessarily entails an examination of the severity 
of the veteran's service-connected residuals of a fracture of 
the right hip and pelvis, based on the claim for increase 
filed in October 1991, to include the medical history of such 
disability since its onset.  See 38 C.F.R. §§ 4.1, 4.2; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this 
case, hearing testimony was offered by the veteran in August 
1996 as to an increased level of right hip impairment since 
the performance of the VA examination in 1994, and, in 
addition, he reported having received steroid injections 
during the course of VA treatment occurring in 1995, physical 
therapy at the University of Michigan Medical Center during 
1995, and medical assistance in a VA Pain Clinic in 1996 and 
thereafter from a VA general medicine physician and others.  
While there is shown to be on file reports from the 
University of Michigan Medical Center regarding a period of 
physical therapy in March and April 1995, it is unknown 
whether such reports represent all of the treatment obtained 
at that facility; records relating to VA medical treatment 
obtained by the veteran subsequent to April 1994 are not now 
contained within his claims folder.  In view of the 
foregoing, further actions, including the retrieval of 
pertinent treatment records and the performance of another VA 
examination, are deemed to be in order.  See 38 C.F.R. 
§ 3.327(a) (1998); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).

Accordingly, this matter is REMANDED to the RO for completion 
of the following actions:

1.  The RO should through contact with 
the veteran and his attorney determine if 
and by whom the veteran has been 
medically treated since April 1994 for 
his service-connected residuals of a 
fracture of the right hip and pelvis, to 
include specifically the period(s) in 
which physical therapy was received at 
the University of Michigan Medical 
Center.  The RO should also request that 
the veteran and his attorney specify the 
names and addresses of those health care 
providers, as well as the approximate 
dates of such treatment, and furnish 
authorizations for release of information 
by those providers, so that the RO may 
attempt to assist the veteran in 
obtaining any and all recent records of 
pertinent treatment compiled by both VA 
and non-VA sources.  Once obtained from 
either VA or non-VA sources, the RO 
should make those records a part of the 
veteran's claims folder.  Regardless of 
whether the veteran or his attorney 
responds to such request or in what 
manner, all pertinent reports of VA 
inpatient and outpatient treatment which 
were compiled since April 1994 must be 
obtained and associated with the claims 
folder.  

2.  The RO should obtain copies of any 
and all medical and administrative 
records utilized by the Social Security 
Administration in any original or 
continuing award of disability benefits 
from that agency to the veteran.  Once 
obtained, such records should then be 
added to the veteran's claims folder.

3.  Thereafter, the veteran is to be 
afforded VA orthopedic and neurological 
examinations for evaluation of the nature 
and severity of his service-connected 
residuals of a fracture of the right hip 
and pelvis.  The claims folder in its 
entirety is to be furnished to each 
examiner for use in the study of this 
case.  Such examinations are to include a 
detailed review of the veteran's history 
and current complaints, as well as a 
comprehensive clinical evaluation of the 
right hip and pelvis and any and all 
indicated diagnostic studies.  Detailed 
range of motion studies must be 
undertaken and the expected normal range 
of motion values for the joints tested 
must be fully set forth.  Specific 
notation must be made by each examiner as 
to the presence or absence of ankylosis 
of the right hip and, if present, at what 
angle; impairment of the femur, inclusive 
of fracture of the shaft or anatomical 
neck, nonunion, false joint, or malunion 
and the degree of any resulting knee or 
hip disability.  

As well, each examiner must specify, to 
the extent possible, whether and to what 
degree there is present pain that is 
directly attributable to the service-
connected residuals of a fracture of the 
right hip and pelvis.  Each examiner 
should also furnish an opinion as to 
whether the severity of the veteran's 
complaints of right hip and/or pelvic 
pain are consistent with the level of 
pathology of the right hip and pelvis 
shown to be present.  

Lastly, each examiner should note the 
presence or absence of weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, and pain with use, and an 
opinion is required as to how the 
aforementioned factors result in any 
limitation of motion.  If the veteran 
describes flare-ups of pain, the 
examiners should address the matter of 
whether there would be additional limits 
on functional abilities during flare-ups.  
If either examiner is unable to offer an 
opinion as to the nature and extent of 
any additional disability during a flare-
up, that fact should be so stated.  A 
complete rationale must be provided for 
each opinion offered.

4.  After completion of the foregoing, 
the RO should review the examination 
reports to ensure that they are complete 
and that all requested opinions have been 
provided.  If any examination report is 
deficient in any manner, appropriate 
corrective action must be then be 
undertaken by RO personnel.

5.  Lastly, the RO should readjudicate 
the issue of the veteran's entitlement to 
a rating in excess of 20 percent for 
residuals of a fracture of the right hip 
and pelvis, based on all the evidence of 
record and all governing legal authority.  
Consideration should be accorded all 
applicable alternate rating criteria, the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
and the holding of the Court in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In the 
event that the benefit sought is not 
granted, the veteran and his attorney 
should be furnished a supplemental 
statement of the case, to include 
citation to all applicable criteria 
considered for the rating of the disorder 
in question.  Thereafter, the veteran and 
his attorney should be afforded a 
reasonable period of time for a response 
before the record is returned to the 
Board for further review.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 5 -


